Citation Nr: 1738170	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  09-25 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to an increased rating for the Veteran's service-connected lumbar spine disability.

In a March 2011 decision, Board determined that the issue of entitlement to a TDIU had been raised in the Veteran's pursuit of his claim of entitlement to an increased rating for his service-connected lumbar spine disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  The Board then remanded the TDIU claim for evidentiary development.  In a February 2013 decision, the Board again remanded the matter of entitlement to a TDIU on an extraschedular basis for referral to the Director of Compensation Service (Director) pursuant to 38 C.F.R. § 4.16(b).

As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an April 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim on appeal. The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending TDIU claim.

Pursuant to the February 2013 Board Remand, the matter of entitlement to a TDIU on an extraschedular basis was referred to the Director pursuant to 38 C.F.R. § 4.16(b).  In an August 2016 memorandum, the Director instructed that the Veteran be afforded an updated VA examination in order to assess the severity of his service-connected lumbar spine and radiculopathy disabilities.  The examination was conducted in September 2016, and the matter was once again referred to the Director.  In an April 2017 memorandum, the Director determined that the Veteran's service-connected disabilities did not render him unemployable.  As indicated above, this matter was subsequently returned to the Board following the issuance of an April 2017 SSOC.

Significantly, in a May 2017 statement, the Veteran asserted that his lumbar stenosis with radiculopathy of the bilateral lower extremities had worsened in severity since his September 2016 VA examination.  Specifically, he stated that, at times, he could hardly stand or walk due to severe flare-ups of intense pain in his right leg.  He reported that he fell several times as a result of these "attacks," and sought private treatment with Dr. M.M. at WCA Hospital in Jamestown, New York.  The Board finds this evidence to be suggestive of worsening lumbar spine and radiculopathy symptomatology.  As such, upon remand, the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his lumbar spine disability with radiculopathy of the bilateral lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, the Veteran has submitted some treatment records dated in February 2017 from Dr. M.M.; however, it appears that these records are incomplete.  Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records including any records from Dr. M.M. at WCA Hospital.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran received from Dr. M.M. at WCA Hospital in Jamestown, New York, as well as any VA health care facility since January 2014.  All such available documents should be associated with the claims file.

2. The Veteran should be afforded a VA examination in order to determine the extent of his service-connected DDD of the lumbar spine and radiculopathy of the right and left lower extremities.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

In rendering his/her findings, the examiner should identify any evidence of neurological manifestations due to the service-connected DDD of the lumbar spine to include any neurological pathology of the right and left lower extremities.  The examiner must identify the specific nerves involved or seemingly involved and describe the degree of impairment as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

In addition, the examiner should address the impact of the thoracolumbar and radiculopathy disabilities upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. Then, again refer the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director.

4. Thereafter, adjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

